DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities: Claim 11 is dependent on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Awwad et al.(US 2017/0195052) in view of Mejri et al.(US 9,948,364).
Considering Claim 1 Awwad discloses a decoder for determining an estimate of a vector of information symbols carried by optical signals propagating along a multi-core fiber in an optical fiber transmission channel according to two or more cores(See Paragraph 68-73,89, fig. 4 i.e. a decoder for determining an estimate of a vector of information symbols carried by optical signals propagating along a multi-core fiber(4301-1…430-L) in an optical fiber transmission channel according to two or more cores), said decoder being implemented in an optical receiver(See Paragraph 68-73i.e. the decoder inherently implemented in an optical receiver), said optical (See Paragraph 88,89, fig. 4 i.e. said optical signals being encoded using a space-time coding scheme and/or being scrambled by at least one scrambling device which is encoder(410) arranged in said optical fiber transmission channel according to a predefined scrambling function(450-1)), the decoder further comprising a symbol estimation unit configured to determine an estimate of a vector of information symbols by applying said decoding algorithm to said optical signals(See Paragraph 68-73 i.e. the decoder further comprising a symbol estimation unit(the maximum likelihood decoder) configured to determine an estimate of a vector of information symbols by applying said decoding algorithm to said optical signals)
Awwad does not explicitly disclose wherein the decoder comprises a processing unit configured to adaptively: determine, in response to a temporal condition, one or more channel quality indicators from said optical signals; determine a decoding algorithm according to a target quality of service metric and on said one or more channel quality indicators; update said predefined scrambling function and/or said space-time coding scheme depending on said target quality of service metric and on said one or more channel quality indicators.
Mejri teaches wherein the decoder(See fig. 1 i.e. the decoder(110)) comprises a processing unit(See fig. 2 i.e. the decoder(110) has a processing unit(213))  configured to adaptively: determine, in response to a temporal condition, one or more (See Col. 4 lines 16-25, Col. 9 lines 18-25, fig. 2 i.e. determine, in response to a temporal condition, one or more channel quality indicators from said optical signals); determine a decoding algorithm according to a target quality of service metric and on said one or more channel quality indicators(See Col. 3 lines 54-56, Col. 9 lines 18-25, fig. 2 i.e. the processing unit(213) to determine a decoding algorithm according to a target quality of service metric and on said one or more channel quality indicators); update said predefined scrambling function and/or said space-time coding scheme depending on said target quality of service metric and on said one or more channel quality indicators(See Col. 4 lines 22-26, Col. 9 lines 42-45, fig. 2 i.e. update said predefined scrambling function and/or said space-time coding scheme depending on said target quality of service metric and on said one or more channel quality indicators).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Awwad, and have the decoder to comprise a processing unit configured to adaptively: determine, in response to a temporal condition, one or more channel quality indicators from said optical signals; determine a decoding algorithm according to a target quality of service metric and on said one or more channel quality indicators; update said predefined scrambling function and/or said space-time coding scheme depending on said target quality of service metric and on said one or more channel quality indicators, as taught by Mejri, thus providing an efficient transmission system by optimizing quality of service using a low power consuming decoder, as discussed by Mejri (col. 1 lines 53-56).

Considering Claim 2 Awwad and Mejri disclose the  decoder of claim 1, wherein said target quality of service metric is chosen in a group comprising a target symbol error rate and a target transmission rate(See Mejri: Col. 4 lines 1-3 i.e. target quality of service metric is chosen in a group comprising a target symbol error rate and a target transmission rate).
Considering Claim 3 Awwad and Mejri disclose the  decoder of claim 1, wherein said channel quality indicator is chosen in a group comprising a signal-to-noise ratio, a conditioning number of a channel state matrix representing said optical fiber transmission channel, a channel outage probability, the orthogonality defect factor of said channel state matrix, and a core dependent loss value(See Mejri: Col. 15 lines 9-45, Col. 16 lines 1-6 i.e. channel quality indicator is chosen in a group comprising a signal-to-noise ratio, a conditioning number of a channel state matrix representing said optical fiber transmission channel, a channel outage probability, the orthogonality defect factor of said channel state matrix, and a core dependent loss value).
Claim 13 is rejected for the same reason as in claim 1.
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637